Citation Nr: 1532236	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-06 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for residuals of cold weather injury to the right foot.

2.  Entitlement to an initial rating higher than 10 percent for residuals of cold weather injury to the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1949 to August 1952 and from October 1954 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama, which, in part, granted service connection for residuals of cold weather injuries of the right and left feet assigning an initial rating of 10 percent effective June 23, 2006.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Recently, in May 2015, the Veteran had a VA examination to assess his service-connected residuals of cold weather injury to both feet.  Since this last VA examination, the Veteran has suggested that his disability has worsened as evidenced by his toenails having turned white in addition to the constant pain, burning, numbness and tingling in his feet.  See VA Form 646 dated June 2015; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  As such, the Veteran should be reexamined to reassess the severity of residuals of cold weather injury to both feet.  38 C.F.R. § 3.327(a) (2014).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess the current manifestations of his residuals of cold weather injuries of the right and left feet.  The entire claims file (to include pertinent records stored in Virtual VA/VBMS) must be reviewed by the examiner in conjunction with the examination. 

The examiner must fully describe all current manifestations of the Veteran's residuals of cold weather injuries of the right and left feet, including any discoloration of his toenails.

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO/AMC should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

